Title: To John Adams from James McHenry, 9 July 1798
From: McHenry, James
To: Adams, John



Sir,
Monday morning 9th. July—1798—

I do myself the honor to enclose, the copy of a letter dated 8. July 1798 the original whereof, I have left with my chief clerk, to be sent by the first mail, to Brigadier General Wilkinson; also the letter from Governor Sumner, which you was pleased to put into my hands, on Saturday.
With respect to Castle Island; It appears to me proper, that the cession, made of it, should be accepted, but that the Convicts, cannot safely, or with propriety, be permitted to remain on it, after it shall be occupied by a Garrison of regular troops. If this should be your opinion, Mr Pickering in my absence, can so reply to the Governors letter.
With the most perfect respect and attachment, I have the honor to be, your most obedient servant—


(signed) James McHenry